Citation Nr: 1107202	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 1, 2003 for the 
grant of service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to September 
1964, March 1967 to January 1970, and April 1970 to January 1973.  
The Appellant is the guardian of the Veteran's children.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied the appellant's claim.

In October 2010, the appellant presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned.  A 
transcript of the hearing has been associated with the VA claims 
folder.  



FINDINGS OF FACT

1.  The RO granted entitlement to service connection for the 
cause of the Veteran's death in a November 2003 rating decision.  
The rating decision established service connection for cause of 
death, effective April 1, 2003.  The Veteran did not appeal.

2.  In November 2006, the appellant requested an effective date 
prior to April 1, 2003 for the grant of service connection for 
the cause of the Veteran's death. 

3.  The appellant has not alleged a specific error of fact or law 
in any prior final rating decision.




CONCLUSIONS OF LAW

1.  The November 2003 RO decision is final as to the matter of 
the assignment of an effective date for Dependency and Indemnity 
Compensation benefits for the cause of the Veteran's death.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The appellant's current claim of entitlement to an earlier 
effective date for the grant of service connection for the cause 
of the Veteran's death was not timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than the 
currently assigned date of April 1, 2003 for the grant of service 
connection for the cause of the Veteran's death.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The appellant was informed of VA's duty to assist her in the 
development of her claim in a letter dated in January 2007, which 
also provided her with specific notice as to effective dates.  In 
any event, VCAA notice is not necessary in this case because, as 
is explained below, the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the VA claims folder.  Specifically, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of the 
laws and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date is 
not shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  

Additionally, as is discussed below, the appellant's claim is 
ultimately being dismissed by the Board on legal bases.  Whatever 
facts are necessary to adjudicate the claim are therefore already 
contained in the claims folder.  Thus, notice or assistance to 
the Veteran would be fruitless.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required 
where there is no reasonable possibility that additional 
development will aid the claimant].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of this earlier effective 
date claim rests with evidence that is already in the claims 
folder, which will be discussed below.  

In addition, general due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded ample opportunity to present evidence 
and argument in support of her claim.  See
 38 C.F.R. § 3.103 (2010).  She testified at a videoconference 
hearing in October 2010.  

In short, the Board finds that this issue was properly developed 
for appellate purposes.  Further development would be a useless 
exercise.  Accordingly, the Board will proceed to a decision as 
to the issue on appeal.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant is seeking an effective date prior to April 1, 2003 
for the grant of service connection for DIC benefits for the 
cause of the Veteran's death.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a  claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claimant can 
appeal the effective date assigned for the grant of service 
connection.

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision.  Then, after receipt of a statement of the case from 
the RO, the claimant has sixty days from the date of the letter 
notifying her of the statement of the case, or within the 
remainder, if any, of the one-year period from the date of the 
letter notifying her of the action on appeal, to file a 
substantive appeal.  See 38 C.F.R. § 20.302 (2010).

If the appeal is not perfected within the allowed time period, 
then the rating decision becomes final.  See 38 C.F.R. § 20.1103 
(2010).  Once final, rating actions are binding based on evidence 
on file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).  

In sum, if a claimant seeks an effective date earlier than that 
assigned in an RO decision, the claimant must file a timely 
appeal as to that decision.  Otherwise, that decision becomes 
final and the only basis for challenging the effective date is a 
motion to revise the decision based on clear and unmistakable 
error (CUE), as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006); see 
also Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005).

Here, the appellant did not allege clear and unmistakable error 
in the November 2003 rating decision that awarded service 
connection for the cause of the Veteran's death.  Any claim of 
CUE must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This has not been done.  Accordingly, 
there was no specific CUE claim filed by or on behalf of the 
appellant.  

Once a decision assigning an effective date has become final, a 
claimant may not properly file, and VA has no authority to 
adjudicate, what is known as a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd, supra.  The Court reasoned 
that to allow such claims would vitiate the rule of finality.  
Id.
In April 2003, the appellant filed a claim for service connection 
for DIC benefits for the cause of the Veteran's death.  In a 
September 2003 rating decision, the RO denied service connection 
and the appellant then filed a timely notice of disagreement in 
September 2003 as to the denial.  After the appellant initiated 
that appeal, in an November 2003 rating decision, the RO granted 
service connection for the cause of the Veteran's death, 
effective April 1, 2003, the date the RO determined as the date 
of claim.

In September 2006, the appellant sent a letter to Congressman 
Donald Manzullo which was forwarded to the VA in November 2003.  
In the letter, the appellant expressed her disagreement with the 
effective date of service connection for the cause of the 
Veteran's death; in effect, she claimed an earlier effective date 
back to the date of the Veteran's death in September 2001.  In a 
letter dated August 2007, the RO denied the appellant's claim of 
entitlement to an earlier effective date.  A statement of the 
case was issued on that matter in September 2008, and the 
appellant has duly perfected an appeal as to that issue.

As discussed above, in Rudd, the Court essentially held that 
there is no "freestanding" earlier effective date claim which 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.  
Crucially, the Board has thoroughly reviewed the record and can 
identify no communication from the appellant in which she 
expressed disagreement with assignment of the earlier effective 
date within one year of notice of the November 2003 rating 
decision.  Moreover, the appellant has not argued that she filed 
any such notice of disagreement.

As the appellant did not appeal the November 2003 rating decision 
that established the effective date of April 1, 2003 for service 
connection, the RO's decision as to the effective date of service 
connection for the cause of the Veteran's death became final.  
See 38 C.F.R. § 20.1103 (2010).  The appellant's disagreement as 
to the effective date of service connection for cause of death 
was filed over three years after the November 2003 rating 
decision which established service connection for cause of death 
and assigned the effective date of April 1, 2003.  Her 
disagreement with the effective date is therefore untimely.  See 
Rudd; see also 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2010).

The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  See 38 U.S.C.A. § 7105(d)(5) 
(2002); 38 C.F.R. § 20.302 (2010).  Accordingly, based on the 
procedural history of this case, the Board has no alternative in 
its authority but to dismiss the appeal.  The appellant's claim 
of entitlement to an earlier effective date prior to April 1, 
2003 for service connection for the cause of the Veteran's death, 
is therefore dismissed.


ORDER

The appellant's claim of entitlement to an effective date prior 
to April 1, 2003 for the grant of service connection for the 
cause of the Veteran's death is dismissed.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


